             Case 1:21-cv-00401-KBJ Document 7 Filed 03/26/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 JUDICIAL WATCH, INC.,                           )
                                                 )
                 Plaintiff,                      )
                                                 )
        v.                                       ) Case No. 21-00401 (KBJ)
                                                 )
 UNITED STATES CAPITOL POLICE,                   )
                                                 )
                 Defendant.                      )
                                                 )


                 PLAINTIFF’S NOTICE OF FILING PROOF OF SERVICE

       Plaintiff Judicial Watch, Inc., by counsel and pursuant to Rule 4(l) of the Federal Rules of

Civil Procedure, respectfully submits the attached Declaration of David Rothstein as proof that

service of process has been effected on Defendant, the U.S Attorney General, and the U.S.

Attorney for the District of Columbia in the above-captioned matter.

Dated: March 26, 2021                                Respectfully submitted,


                                                     /s/ Michael Bekesha
                                                     Michael Bekesha (D.C. Bar No. 995749)
                                                     JUDICIAL WATCH, INC.
                                                     425 Third Street, S.W., Suite 800
                                                     Washington, DC 20024
                                                     Tel: (202) 646-5172
                                                     Email: mbekesha@judicalwatch.org

                                                     Counsel for Plaintiff
